Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Note: It is noted that dependent claims 11-12, 15, 28-29 and 30 recite the limitation “said tissue sample” in claims 1 or 18 (from which they depend). However, claims 1 and 18 do not recite any tissue sample. 
Claims 4 and 21 recite the limitation “said plurality of nucleotide sequences” in claims 1 or 18 (from which they depend), however, claims 1 and 18 do not recite plurality of nucleotide sequences. 
Thus, there is insufficient antecedent basis for above limitations in the claims.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4, 9, 11-13, and 15-16, drawn to a method for characterizing an individual who provides a microbiome via nucleotide sequencing techniques.
Group II, claim(s) 18-21 and 26, 28-30, and 32-33, drawn to a system for characterizing an individual who provides a microbiome using a processor and a non-transitory computer medium. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
If the applicant elects either Group I or II, the applicant shall further elect 
(A) one nucleotide sequencing technique among recited sequencing techniques in claim 4 and claim 21.
(B) The applicant shall elect one genus of bacterium among recited bacterium in claims 9 and 26.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I and II lack unity of invention because even though the inventions of these groups require the technical features of generating sequences (e.g. nucleotide sequences) associated with a microbiome and generating metabolome profile of microbiome,  these technical feature are not a special technical feature as they does not make a contribution over the prior art in view of Eran (Eran and Eran, WO2016/079731) and Amini et al. (US2016/0122806). Eran teaches generating a plurality of nucleic acid sequencing data via sequencing DNA fragments of genome of the bacterium (see p 2). Eran teaches generating growth dynamics of bacteria in a microbiome to determine the health of a subject (see p 3).  
Eran teaches identifying origins of replication of microbiome/determining DNA sequences in microbes (e.g. Propionibacteria, Staphylococcus) via sequencing analysis (e.g. 16s ribosomal RNA gene sequencing, next-generation sequencing) and determining bacteria growth dynamic plots (see Fig. 2-7, p 12-13, p 14 last para, p 25, p 27 para 2 and 5, p 38 para 1, Example 1-2)
Amini et al. teaches analyzing microbiome in skin and subcutaneous and its associated metabolome via sequencing and other techniques, comparing the resulting profiles of the skin and subcutaneous tissue flora and metabolome to a healthy profile (see para 0008-0009, para 0014-0015). Amini et al. teaches sequencing performing Next-generation sequencing and Sanger-sequencing to determine microbial genome in the skin or subcutaneous samples (see para 0014, para 0032, para 0035). Amini et al. teaches skin commensal organism includes Staphylococcus, Corynebacteria, Propionibacteria (see para 0053)
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634